Citation Nr: 1028920	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-18 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a lumbar spine disability with ruptured disc removal, to 
include as secondary to service-connected bilateral ankle 
disabilities.

2.  Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma 
which, in pertinent part, denied service connection for a lumbar 
spine disability and TDIU.  The Veteran disagreed with this 
decision and perfected his appeal with the timely submission of 
his substantive appeal (VA Form 9) in May 2007.

The Veteran was originally denied service connection for a lumbar 
spine disability in a January 2002 rating decision.  The Veteran 
perfected an appeal and his claim was denied by the Board in a 
May 2004 decision.

A videoconference hearing was held in December 2008 before the 
undersigned Veterans Law Judge who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.  A 
transcript of the hearing has been associated with the claims 
folder.

These claims were remanded by the Board in January 2009 so that 
additional development of the evidence could be conducted.  

The now reopened service connection claim for a lumbar spine 
disability is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


Further action as to the claim for a TDIU rating is deferred 
pending completion of the development ordered herein below.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


FINDINGS OF FACT

1.  In a May 2004 decision, the Board denied the Veteran's claim 
of service connection for ruptured disc of the lumbar spine; the 
Veteran was notified of this decision and of appellate rights; 
and the Veteran did not perfect an appeal to the decision within 
the allotted time and the decision became final.

2.  The evidence added to the record since the May 2004 Board 
decision is not cumulative or redundant and, when considered with 
previous evidence of record, relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim of 
service connection.


CONCLUSION OF LAW

Subsequent to the final May 2004 Board RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a lumbar spine disability.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the claimant with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must 
notify the claimant of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  To provide adequate 
notice with regard to an application to reopen a claim, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence would 
be necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's application to reopen his claim in 
this case, the Board finds that new and material evidence has 
been submitted sufficient to reopen the above-mentioned claim 
previously denied in the May 2004 Board decision.  Thus, further 
discussion concerning those requirements is not necessary as this 
action is favorable to the Veteran, and it therefore cannot be 
prejudicial to him regarding this aspect of his appeal.  See 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications filed after August 29, 
2001, as was the application to reopen the claim in this case, 
new and material evidence means evidence not previously submitted 
to agency decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an unestablished 
fact necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final disallowance.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).


The claim for service connection for a lumbar spine disability 
was most recently finally denied by the Board in May 2004.  The 
evidence of record at that time included the Veteran's pre-
induction examination in January 1971 which revealed a normal 
spine.  Back trouble was denied in an accompanying report of 
medical history.  During service, there is no indication of 
complaints or treatment regarding the lumbar spine.  The 
Veteran's December 1972 separation examination was normal.

Following service, in April 1982, the Veteran underwent 
laminectomy and removal of a ruptured disc at L5-S1.  Treatment 
reports written by Dr. H.J.F. reveal that the Veteran suffered an 
occupational accident in February 1982.  Specifically, he slipped 
and fell on a patch of ice.  Such records also reveal a report of 
an earlier back injury, occurring in 1979.

In September 2003, two individuals sent statements to the RO 
attesting to the fact that the Veteran was denied employment in 
1973 with Southwest Electric due to a bad back.  Both individuals 
alleged that the Veteran did not pass a physical examination due 
to his back problems.

As part of his September 2003 substantive appeal the Veteran 
claimed to have been involved in a September 1972 in-service jeep 
accident when his jeep overturned.  He claimed that as a result 
he suffered a lumbar spine injury.  He included his unit 
information and indicated that a morning report may help to show 
his involvement in his claimed accident.  

The Board in May 2004 denied the Veteran's claim finding that a 
ruptured disc of the lumbar spine was not shown in service or for 
many years thereafter, and that the competent and probative 
evidence established that a ruptured disc of the lumbar spine was 
not linked to service on any basis.  

The Veteran sought to reopen his claim in September 2005 (see VA 
Form 21-4138); he alleged that he had a back disorder which was 
caused by his service-connected bilateral ankle disabilities.  
The Board notes that service connection was granted for right and 
left ankle sprain with laxity by the RO in August 2005.  


The RO later, in March 2006, denied the claim.  As noted by the 
Board in its January 2009 remand, the RO incorrectly 
characterized the Veteran's claim in March 2006 as an initial 
claim for service connection and adjudicated the claim on a de 
novo basis.  The March 2006 decision found that the evidence did 
not show that the Veteran's claimed lumbar spine disorder was 
either caused by his service-connected bilateral ankle 
disabilities or was manifested during his military service.  

Pertinent evidence associated with the claims folder since the 
May 2004 Board decision denying the Veteran's claim includes an 
August 2008 letter from the Southern Electric Company.  It noted 
that no records were available dating back to 1973 (including 
physical examination report), nor did the company have any 
information concerning the possible employment of the Veteran 
with the company.  

At the hearing before the Board in December 2008, the Veteran 
testified to having flipped over in a jeep he was driving while 
stationed at Camp Casey, Korea.  See page three of hearing 
transcript (transcript).  He added that after being ejected from 
the jeep he was checked out by medics in the field.  He denied 
receiving any medicine or being placed on a profile at that time.  
See page four of transcript.  The Veteran also mentioned that his 
accident occurred in about September 1972 and that he did not 
receive any other treatment for his back while in the military.  
See page five of transcript.  The Veteran added that he first had 
back problems shortly after his service separation, at which time 
he saw a chiropractor.  He also stated that he failed a physical 
examination with Southwest Electric one week after his service 
discharge.  See page six of transcript.   

A lay statement received in August 2009 from C.R. notes that the 
Veteran had written her a letter while in Korea telling her he 
had rolled a jeep.  She added that the Veteran had failed a work-
related physical examination after his service separation, due to 
his having a bad back.  

Another lay statement, received in September 2009, purports to be 
from a service buddy of the Veteran, who witnessed the in-service 
jeep accident.  He noted that the jeep rolled on its side down a 
four foot bank.  He could not remember if any injuries were 
incurred as a result of the accident because the Veteran seemed 
to care more about his commanding officer than himself.  

Finally, an additional lay statement, received in January 2010, 
from M.S., notes that she claimed the Veteran had foot/ankle and 
back problems ever since his return from the military.  

As the previous final denial of service connection was premised 
on a finding that the Veteran's ruptured disc of the lumbar spine 
was not shown in service or for many years thereafter, and that 
the competent and probative evidence established that a ruptured 
disc of the lumbar spine was not linked to service on any basis, 
for evidence to be new and material (i.e., relating to 
unestablished facts necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim), 
the evidence would have to relate to a current lumbar spine 
disability being linked to service on some basis.  

The Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the May 2004 Board decision and 
finds that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for a lumbar spine disability with ruptured 
disc removal.  The majority of this evidence is certainly new, in 
that it was not previously of record.  The Board also finds that 
the lay statements and hearing testimony are material because 
these statements, together with the Veteran's December 2008 
hearing testimony, relate to the Veteran having been involved in 
an in-service jeep accident at which time his vehicle rolled 
over.  The Board must presume the credibility of this evidence 
for the purpose of determining whether it constitutes new and 
material evidence needed to reopen the claim and may not assess 
its probative weight in relation or comparison to other evidence 
for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).  The lay statements also spoke to the Veteran's failing 
an employment-related physical examination not long after his 
service separation.  Therefore, as this new evidence, presumed to 
be credible, is related to unestablished facts of the Veteran's 
having been involved in an motor vehicle accident in service and 
having had back problems shortly following his service 
separation.  Accordingly, the Board finds that new and material 
evidence has been presented to reopen the Veteran's previously 
denied claim for service connection for a lumbar spine disability 
with ruptured disc removal.  

The Board does observe that although the previous denial did not 
consider whether service connection was warranted for a lumbar 
spine disability as secondary to bilateral ankle disabilities, 
separate theories in support of a claim for a particular benefit 
are not equivalent to separate claims and a final denial on one 
theory is a final denial on all theories.  As such, new and 
material evidence is necessary to reopen a claim for the same 
benefit asserted under a different theory.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. 
App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

The Board notes that the adjudication of the Veteran's appeal 
does not end with the finding that new and material evidence has 
been received.  In further adjudication of the claim, the 
presumption that the additional evidence is true without regard 
to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision 
below, the Board concludes that additional development is 
required in order to address the merits of the underlying service 
connection claim.


ORDER

Having received new and material evidence to reopen a claim of 
entitlement to service connection for lumbar spine disability 
with ruptured disc removal, to include as secondary to service-
connected bilateral ankle disabilities, the appeal is granted to 
this extent only.


REMAND

The reopening of the claim of service connection for lumbar spine 
disability triggers certain duty to assist provisions of the 
VCAA, which must be met prior to de novo review of the claim.  
The duty to assist includes obtaining relevant medical reports 
and examinations where indicated by the facts and circumstances 
of the individual case.

The medical record includes scant information pertaining to the 
Veteran's currently-claimed lumbar spine problems.  The Veteran 
is not shown to have been provided a VA examination concerning 
his lumbar spine.  As noted, the Veteran has asserted that his 
claimed lumbar spine disorder is related to his involvement in an 
in-service jeep accident, or, in the alternative, etiologically 
related to his service-connected bilateral ankle disabilities.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Further, disability that is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were amended in 
the course of this appeal, effective from October 10, 2006; 
however, the new provisions require that service connection not 
be awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006)).  
Whether the Veteran currently has a lumbar spine disability which 
was related to his active military service or caused or 
aggravated by his service-connected bilateral ankle disabilities 
is best resolved by obtaining a competent medical opinion.  Under 
the VCAA, VA is required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

As noted, further consideration of the matter of a TDIU rating 
must be deferred at this time.

In view of the foregoing, these remaining matters are REMANDED to 
the RO for the following:

1.  The RO should undertake to schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of any 
diagnosed lumbar back disorder(s).  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records and 
post service medical records.  The examiner 
should review the relevant evidence in the 
claims folder, examine the Veteran, and 
render a medical opinion on the following 
questions:  

A.  Is it at least as likely as not (e.g., 
a 50 percent or greater probability) that 
the Veteran's diagnosed lumbar spine 
disorder, if present, was causally related 
to his active service or any incident 
therein, including his involvement in an 
in-service jeep accident?

B.  Is it at least as likely as not (i.e., 
a 50 percent or higher probability) that 
any current lumbar spine disability was 
caused or aggravated by the service-
connected bilateral ankle disabilities?

In offering any opinion, the examiner 
should specifically address the above-
discussed medical evidence, as well as the 
post-service treatment records (in the form 
of both VA and private records/examination 
reports).

The examination report should contain 
medical history and clinical findings, and 
a rationale for medical conclusions 
rendered.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

2.  The Veteran is hereby notified that it 
is his responsibility to report for the 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


3.  The RO should ensure that the requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If the ordered action has not been 
undertaken or is deficient in any manner, 
the RO must take appropriate corrective 
action.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
issues remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should then 
be afforded an applicable time to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The appellant 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


